Citation Nr: 9922433	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-17 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for anomalous lumbosacral spine with 
postoperative left disc herniation at L3-4 and L4-5.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1963 to September 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
claimed low back disorder in a May 1979 rating decision.  The 
RO notified the veteran of the decision but he did not 
initiate an appeal.  

2.  Evidence submitted or secured since the May 1979 rating 
decision is either cumulative, not relevant to the matter 
under consideration, or not so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The May 1979 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1998).

2.  No new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for anomalous lumbosacral spine with 
postoperative left disc herniation at L3-4 and L4-5.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran originally sought service connection for a 
claimed low back disorder in April 1979.  In a May 1979 
rating decision, the RO denied service connection for the 
disorder.  The RO notified the veteran of that decision but 
he did not initiate an appeal.  Therefore, the RO's decision 
of May 1979 is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (1998).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

At the time of the May 1979 rating decision, the evidence 
consisted of the veteran's service medical records, other 
service records, and medical records from F.G. Alvine, M.D. 
and D. Nywall, M.D.  The RO denied the claim because the 
claimed low back disorder was not incurred or aggravated in 
active military service.  

The evidence submitted or secured since the May 1979 rating 
decision consists of the veteran's statements in support of 
his claim and in support of his appeal, as well as medical 
records from Dr. Alvine and Sioux Valley Hospital, Brian C. 
Aamlid, M.D., and X-ray reports dated in January and February 
1979.  

Upon a review of the aforementioned evidence, the Board 
concludes that none of it is new and material within the 
meaning of VA regulations.  38 C.F.R. § 3.156(a).  First, the 
evidence from Dr. Aamlid is negative for reference to the 
claimed disability, and therefore does not bear directly and 
substantially on the specific matter under consideration.  
Second, the X-ray reports from January and February 1979 are 
associated with the veteran's hospitalization during that 
time, the details of which are set forth in medical evidence 
before the RO at the time of the prior rating decision.  This 
evidence is therefore cumulative.  

Although the medical evidence from Dr. Alvine and Sioux 
Valley Hospital submitted since the May 1979 rating decision 
was not previously before the RO, the evidence merely 
demonstrates that the veteran currently has low back 
symptomatology.  The records document symptoms and treatment 
for a period in 1996.  There is no mention in the medical 
records of any relationship between the back problems and the 
veteran's period of military service.  In that respect, this 
medical evidence lacks any real significance for purposes of 
addressing the issue of service connection, either by 
incurrence or aggravation, such that it must be considered 
with all the evidence of record.          

Finally, with respect to the veteran's statements, the Board 
finds no new and material evidence.  The veteran states that 
he was discharged from service for the claimed disability.  
Such a statement is cumulative of evidence already of record 
at the time of the May 1979 decision.  The veteran also 
alleges that his back disorder was aggravated in service.  
Inasmuch as any claim for service connection presupposes an 
assertion of incurrence or aggravation in service, the Board 
finds such a statement cumulative and redundant, and not so 
significant as to require consideration with all of the 
evidence of record.  Lastly, the veteran relates that his 
back disorder was becoming worse.  As with the medical 
evidence from Dr. Alvine, this statement pertains only to the 
current status of the disorder and therefore generally lacks 
significance as to the issue of service connection.  

In summary, the Board finds that no new and material evidence 
has been submitted or secured to reopen the veteran's claim.  
38 C.F.R. § 3.156(a).  Accordingly, the claim is not 
reopened.  38 U.S.C.A. § 5108; Winters, 12 Vet. App. at 206.  


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for anomalous 
lumbosacral spine with postoperative left disc herniation at 
L3-4 and L4-5, the appeal is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

